Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on July 5, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not include a statement to that which is new in the art to which the invention pertains.
Correction is required.  See MPEP § 608.01(b).
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-10, 12, 14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McLaren et al. US Patent Publication No. 2011/0134930 (“McLaren”).

Regarding claim 1, McLaren teaches a method, comprising: 
transmitting, by a sender entity over a connection to a receiver entity, a plurality of packets in a first order (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit); 
maintaining, by the sender entity, one or more sliding windows including a plurality of bits, wherein each bit of the sliding window represents a respective packet of the plurality of packets (para. [0030] bit map contains only "0" bits, representing packets 2-5, none of which have been received.  para. [0042] sequence descriptor is appropriately updated to reflect a new highest-completed-sequence number and the bit map left shifted, providing additional window slots for additional packet transmissions); 
receiving, by the sender entity, one or more acknowledgments indicating that one or more of the plurality of packets have been received by the receiver entity, each of the acknowledgments referencing a respective packet of the plurality of packets (para. [0031] first ACK returned by the second computer to the first computer has been received by the first computer and the sequence descriptor accordingly updated.  first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812); and 
modifying, by the sender entity, values of one or more of the plurality of bits in the sliding window corresponding to the one or more acknowledgments received (para. [0031] sequence descriptor accordingly updated.  highest-completed-sequence number 814 has been incremented to reflect the fact that the first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 9, McLaren teaches a system comprising one or more processors, the one or more processors configured to: 
transmit, over a connection to a receiver entity, a plurality of packets in a first order (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit); 
maintain one or more sliding windows including a plurality of bits, wherein each bit of the sliding window represents a respective packet of the plurality of packets (para. [0030] bit map contains only "0" bits, representing packets 2-5, none of which have been received.  para. [0042] sequence descriptor is appropriately updated to reflect a new highest-completed-sequence number and the bit map left shifted, providing additional window slots for additional packet transmissions); 
receive one or more acknowledgments indicating that one or more of the plurality of packets have been received by the receiver entity, each of the acknowledgments referencing a respective packet of the plurality of packets (para. [0031] first ACK returned by the second computer to the first computer has been received by the first computer and the sequence descriptor accordingly updated.  first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812); and
 modify values of one or more of the plurality of bits in the sliding window corresponding to the one or more acknowledgments received (para. [0031] sequence descriptor accordingly updated.  highest-completed-sequence number 814 has been incremented to reflect the fact that the first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 17, McLaren teaches one or more non-transitory computer-readable storage media encoded with instructions that are operable, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
transmitting, over a connection to a receiver entity, a plurality of packets in a first order (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit); 
maintaining one or more sliding windows including a plurality of bits, wherein each bit of the sliding window represents a respective packet of the plurality of packets (para. [0030] bit map contains only "0" bits, representing packets 2-5, none of which have been received.  para. [0042] sequence descriptor is appropriately updated to reflect a new highest-completed-sequence number and the bit map left shifted, providing additional window slots for additional packet transmissions); 
receiving one or more acknowledgments indicating that one or more of the plurality of packets have been received by the receiver entity, each of the acknowledgments referencing a respective packet of the plurality of packets (para. [0031] first ACK returned by the second computer to the first computer has been received by the first computer and the sequence descriptor accordingly updated.  first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812); and 
modifying values of one or more of the plurality of bits in the sliding window corresponding to the one or more acknowledgments received (para. [0031] sequence descriptor accordingly updated.  highest-completed-sequence number 814 has been incremented to reflect the fact that the first ACK corresponding to the first data packet has been received.  para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 2, McLaren teaches the method of claim 1, wherein the acknowledgments are received in a second order different from the first order (para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 4, McLaren teaches the method of claim 1, wherein the plurality of packets includes one or more of: requests for data packets, data packets, or acknowledgments (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit).

Regarding claim 6, McLaren teaches the method of claim 4, wherein the one or more sliding windows includes a data sliding window (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit.  para. [0042] sequence descriptor is appropriately updated to reflect a new highest-completed-sequence number and the bit map left shifted, providing additional window slots for additional packet transmissions).

Regarding claim 10, McLaren teaches the system of claim 9, wherein the acknowledgments are received in a second order different from the first order (para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 12, McLaren teaches the system of claim 9, wherein the plurality of packets includes one or more of: requests for data packets, data packets, or acknowledgments (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit).

Regarding claim 14, McLaren teaches the system of claim 12, wherein the one or more sliding windows includes a data sliding window (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit.  para. [0042] sequence descriptor is appropriately updated to reflect a new highest-completed-sequence number and the bit map left shifted, providing additional window slots for additional packet transmissions).

Regarding claim 18, McLaren teaches the computer-readable storage media of claim 17, wherein the acknowledgments are received in a second order different from the first order (para. [0033] second bit in the bit map 836 is set to "0" to indicate that an ACK has been received for the third data packet.  para. [0034] first computer has received the ACK for the second data packet and accordingly updated the sequence descriptor 812).

Regarding claim 20, McLaren teaches the computer-readable storage media of claim 17, wherein the plurality of packets includes one or more of: requests for data packets, data packets, or acknowledgments (para. [0027] transmit data file, data file can be divided into four different portions.  para. [0029] first packet 818 and the second packet 819… in transit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Lawrence et al. US Patent Publication No. 2017/0244643 (“Lawrence”).

Regarding claim 3, McLaren does not teach the method of claim 1, further comprising: adjusting, by the sender entity, a size of the one or more sliding windows based on one or more congestion parameters.
Lawrence teaches adjusting, by a sender entity, a size of one or more sliding windows based on one or more congestion parameters (para. [0038] processor.  para. [0048] TCP sliding window flow control mechanism functions as a congestion control mechanism, decreasing the sliding window size at the TCP source port.  para. [0055] TCP sliding window flow control application mechanism can dynamically modify a window of the TCP flow control mechanism, window can further be reduced).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaren with Lawrence’s disclosure of adjusting a size of the one or more sliding windows based on one or more congestion parameters.  One of ordinary skill in the art would have been motivated to do so for benefits of managing network congestion by controlling the transmissions of packets to match capacity in the network, which may prevent further dropping of packets.

Regarding claim 11, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 3.

Regarding claim 19, the claim is a media claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 3.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Dantzig et al. US Patent Publication No. 2018/0218294 (“Dantzig”).

Regarding claim 5, McLaren does not teach the method of claim 4, wherein the one or more sliding windows includes a request sliding window.
Dantzig teaches one or more sliding windows that includes a request sliding window (claim 2.  maintaining a sliding window of requests; para. [0091]-[0092] windows represent requests). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaren with Dantzig’s disclosure of one or more sliding windows that includes a request sliding window.  One of ordinary skill in the art would have been motivated to do so for benefits of tracking the state of packets for different types of messages and enabling resending of a message if acknowledgement is not received.

Regarding claim 13, the claim is a system claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 13 is rejected under a similar rationale as claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Burstein et al. US Patent Publication No. 2020/0084150 (“Burstein”).

Regarding claim 7, McLaren does not teach the method of claim 1, wherein the plurality of packets includes one or more data packets in response to a pull request.
Burstein teaches transmitting a plurality of packets that includes one or more data packets in response to a pull request (para. [0027] network node sends for requesting data from remote nodes, data requests.  para. [0034] schedules data requests.  para. [0074] outbound messages, data requests, requesting the target client nodes to send certain respective amounts of data.  para. [0068] when a WRITE command is scheduled for processing, the server node sends to the relevant client node a message that requests).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaren with Burstein’s disclosure such that the packets transmitted by McLaren are data packets in response to a pull request.  One of ordinary skill in the art would have been motivated to do so for benefits of tracking the state of packets for different types of messages, and Burstein would have enabled management of congestion for transmission of packets including packets transmitted in response to requests.

Regarding claim 15, the claim is a system claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Elson et al. US Patent Publication No. 2012/0278400 (“Elson”).

Regarding claim 8, McLaren does not teach the method of claim 1, wherein the plurality of packets includes at least one push grant packet in response to a solicited push request.
Elson transmitting a plurality of packets that includes at least one push grant packet in response to a solicited push request (para. [0017] RTS message… request permission to send data messages.  receiver device responds… with messages providing clearance to send data messages).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McLaren with Elson’s disclosure of transmitting a plurality of packets that includes at least one push grant packet in response to a solicited push request.  One of ordinary skill in the art would have been motivated to do so for benefits of tracking the state of packets for different types of packets and managing congestion by controlling the transmission of packets based on available bandwidth.

Regarding claim 16, the claim is a system claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 8.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445